This action was brought originally in the Lucas Common Pleas by the State ex rel Elizabeth Webber against John S. Pyle for bastardy.
The evidence disclosed that the act complained of happened 1 years before the bringing of this action.
The judgment of the Common Pleas against Pyle was affirmed by the Court of Appeals.
Pyle in the Supreme Court contends:'
. L. That a judgment in a bastardy proceeding is a statutory liability within the purview of 12123 GC.
2. That the action is barred by the Statute of Limitations because said action was not brought within a period of six years.